DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are currently pending.  Claims 1-4 and 12 were elected without traverses in the Applicant’s response dated 04/27/2021.  Claims 5-11, 13 and 19 have been withdrawn, without traverse.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered and with regard to prior reliance upon Bouda (US 2018/0047023) are persuasive, at least in part.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 5-11, 13 and 19 have been cancelled.
	Reasons for Allowance	


Claims 1-4 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regard to independent claims 1 and 12, 
The prior art of record teaches a method for unlocking an intelligent lock, comprising:
receiving, by a mobile terminal, an initial key and a communication key from a server; 
attaching, by the mobile terminal, the preset key data to the unlocking verification code, to obtain an unlocking verification code attached with the preset key data; 
and sending, by the mobile terminal, the unlocking verification code attached with the preset key data to the intelligent lock, wherein the intelligent lock performs an unlocking operation based on the unlocking verification code attached with the preset key data.
The prior art of record fails to further teach:
 receiving, by a mobile terminal, an initial key and a communication key from a server; and
encrypting, by the mobile terminal, the initial key and preset key data by using the communication key to generate an unlocking verification code.



Discussion of The Related Prior Art
CONRAD (US 2016/0035163) teaches receiving by a mobile terminal, an initial key (see the profile information as discussed in [0044]) and a communication key (see the access key as discussed in [0032]); encrypting the initial key ([0051] teaches hat the profile information is encrypted); and a mobile terminal using the communication key (the access key per [0048]) to encrypt and transmit the initial key (the profile information per [0044]).  Conrad fails to teach that he initial key (profile information of [0051]) is encrypted by the mobile terminal as is required by the claim, and instead teaches that the encryption is performed by the server.  Additionally, while [0048] of Conrad teaches that preset key data (see the timestamp information as discussed in [0051]) may be transmitted by the mobile terminal to the lock, Conrad fails to teach that the timestamp information is encrypted.

 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689